DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 01/30/2022 and 10/26/2021 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document.  They have been placed in the application file, but the information referred to therein has not been considered. For each of the foreign patent documents listed, only an abstract has been provided without copies of the foreign patent documents themselves.

Claim Objections
Claims 2 and 5 are objected to because of the following informalities:  
In claim 2, line 7, the word “is” should be added between “insulating layer” and “disposed.”
In claim 5, line 4, the word “and” should be added between “electrode layer,” and “the insulating layer.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (US 2018/0366586) in view of Zhai et al. (US 2018/0248139).
In reference to claim 1, Son et al. (US 2018/0366586), hereafter “Son,” discloses a display panel, with reference to Figures 1 and 2, defining a bending region BA and a non-bending region, paragraph 52, the display panel comprising: a substrate 100; an insulating layer 114 disposed on the substrate; and a source drain electrode layer 310 disposed on the insulating layer, wherein the source drain electrode layer in the non-bending region comprises a plurality of metal traces disposed at intervals, paragraphs 77, wherein the source drain electrode layer in the bending region is provided with grooves TH at positions corresponding to the metal traces, paragraph 101. 
Son does not disclose the grooves are filled with a conductive material.
Zhai et al. (US 2018/0248139) discloses a display device including teaching a wiring layer provided with grooves at positions corresponding to the metal traces 11 and the grooves are filled with a conductive material 12, paragraphs 32 and 33. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the grooves to be filled with a conductive material. One would have been motivated to do so in order to prevent breakage of the metal traces, improve the bending resistance and prolong the life of the display device, paragraph 34. 
In reference to claim 2, Son discloses a semiconductor device layer disposed on the substrate, the semiconductor device layer comprising: an active layer 211 disposed on the substrate; a gate insulating layer 112 disposed on the active layer; and a gate electrode layer 213 disposed on the gate insulating layer, wherein the insulating layer 114 is disposed on the gate electrode layer, paragraph 59.
In reference to claim 8, Son discloses grooves are manufactured, Figure 3B.
Manufacturing grooves by laser, wet etching, or dry etching is a product by process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698,227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113. In this case, the method by which the grooves are formed does not result in a structural difference over that taught by Son.
In reference to claim 10, Zhai discloses the conductive material is filled into the grooves, paragraphs 35 and 45.
Printing with negative voltages using an electro-hydraulic inkjet technology is a product by process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698,227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113. In this case, printing the conductive material does not result in a structural difference.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (US 2018/0366586) in view of Zhai et al. (US 2018/0248139) as applied to claim 1 above and further in view of Kawasaki et al. (US 2008/0036698).
In reference to claim 9, Son in view of Zhai does not disclose the conductive material comprises one or more of a conductive ink, a graphene dispersion in water, and a polyaniline solution.
Kawasaki et al. (US 2008/0036698) discloses a display device including teaching wiring lines with a conductive material comprising a conductive ink or a polyaniline solution, paragraph 83. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the conductive material to be a conductive ink or a polyaniline solution. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007).

Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 would be allowable because the prior art of record fails to teach or fairly suggest the structure where the grooves penetrate the pixel definition layer and the flattening layer until the source drain electrode layer; in combination with the other recited limitations in the respective claims and their base claims.
Claims 4-7 depend from claim 3 and would be allowable in combination with the other recited limitations in the respective their base claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717. The examiner can normally be reached M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R JUNGE/Primary Examiner, Art Unit 2897